Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monifa A. Gethers appeals the district court’s order granting summary judgment to Appellees in her civil action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a)(1) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gethers v. Harrison, 27 F.Supp.3d 644 (E.D.N.C.2014) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.